DETAILED ACTION
	This Office action is in response to the Request for Continued Examination filed 6 July 2021.  Claims 1-3, 5-10, 12-15, 17-22, and 24-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-10, 12-15, 17-22, and 24-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments to independent claims 1 and 13 are sufficient to overcome the rejection of record in the 14 April 2021 Final Office action.  Independent claims 1 and 13 recite the newly amended limitations “wherein the plurality of features comprises content and appearances of the plurality of sections”, “wherein the detecting is based on relationships in at least one of the content and the appearances of the plurality of sections”, and “determining, using the at least one processor, a format that is specific to the plurality of sections, wherein the determining is based on the user-defined arrangement, the first association and the second association”.  The previously cited prior art fails to disclose such limitations, specifically the determination for a format specific to the plurality of sections based on a user-defined arrangement and the first and second associations.  A further search failed to yield any relevant results. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145